Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klatt (US 9565550).
	Re claims 1 and 41, Klatt discloses obtaining/transmitting a primary barring configuration for access control in a wireless communications network; obtaining/transmitting a secondary barring configuration for access control in the wireless communications network; and determining, based on the primary barring configuration and the secondary barring configuration, whether an access attempt by the UE in the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 27, 42-47, 54, 63-65 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Klatt in view of Huang-Fu et al (US 20180199263, “Fu”) having an earlier falling date of Jan. 06, 2017, disclosures in provisional application 62/443642).

	Re claims 27 and 67, Klatt discloses transmitting a primary barring configuration for access control in a wireless communications network and transmitting a secondary barring configuration for access control in the wireless communications network (claim 1), but fails to disclose the secondary barring configuration associated with an access category associated with an access attempt by a user equipment. However, Fu discloses access category information variously set according an access attempt type related to the UE (figure 4a in 62/443642). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Klatt with Fu for the benefit of performing access barring check based on 
	Re claim 42, Klatt discloses all of the limitations of the base claim, but fails to disclose determining an access category associated with an access attempt by a user equipment. However, Fu discloses numbering access category according an access attempt type related to the UE (figure 4a in 62/443642). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Klatt with Fu for the benefit of performing access barring check based on the type of access attempt.
	Re claim 43, Klatt discloses all of the limitations of the base claim, but fails to disclose the secondary barring configuration associated with the determined access category. However, Fu discloses access category information variously set according an access attempt type related to the UE (figure 4a in 62/443642). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Klatt with Fu for the benefit of performing access barring check based on the type of access attempt. 
	Re claim 44, Klatt discloses all of the limitations of the base claim, but fails to disclose refraining from performing the access attempt in response to a determination that the access attempt by the UE in the wireless communications network is barred. However, Fu discloses determining that the access attempt by the UE in the wireless communications network is barred (figure 2, step 206 in 62/443642). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Klatt with Fu for the benefit of saving 
	Re claim 45, Klatt discloses all of the limitations of the base claim, but fails to disclose performing the access attempt in response to a determination that the access attempt by the UE in the wireless communications network is not barred. However, Fu discloses determining that the access attempt by the UE in the wireless communications network is not barred (figure 2, step 208 in 62/443642). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Klatt with Fu for the benefit of allowing network access by performing the access attempt in case the access attempt by the UE is not barred. 
	Re claim 46, Klatt discloses a primary barring configuration comprises a primary barring factor (claim 1, transmitting a general barring factor information to the UE on the broadcast control channel) and a primary barring rime (claim 5, transmitting a generic barring time information on the broadcast control channel).
	Re claim 47, Klatt discloses the secondary barring configuration comprises a secondary barring factor (claim 1, transmitting an individual barring scaling information).
	Re claim 54, Klatt discloses the secondary barring configuration comprises a secondary barring time (claim 5, transmitting a barring time scaling information to the UE on the dedicated control channel).  
	Re claims 63-65, Klatt discloses all of the limitations of the base claim, but fails to disclose obtaining a plurality of primary barring configurations for a set of access categories, each of the plurality of primary barring configurations associated with one  .

Allowable Subject Matter

Claims 48-53 and 56-61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/HONG S CHO/
Primary Examiner, Art Unit 2467